Whitfield, J.
A bill in equity brought by taxpayers to enjoin the issuance of thirty year interest bearing time warrants by the County Board of Public Instruction of Calhoun County, to proceeds to be used to aid in building and equipping modern public high school buildings in certain special tax school districts in the county, was' dismissed on demurrer, and complainants appealed. The Act designed to authorize such warrants to be issued is set out in the opinion prepared by Mr. Justice West.
Sections of Article XII of the Constitution as amended to date define the sources and uses of “the county school fund,” and the limitations, express and implied, upon the power of the legislature in the premises, do not contemplate legislative authority to “the county board of public instruction” to issue long term interest bearing warrants to be ultimately paid from the annual county tax levy that is expressly authorized and limited by the Constitution “for the support of public free schools” in the county, the money derived from the sale of such warrants to be used to aid school districts in constructing school houses in special tax school districts of the county.
The annual tax levy specified by section 8 as amended is “for the support of public free schools therein” and the Constitution expressly commands that the county school *404fund consisting of the one mill State tax levy under section 6, the county tax levy under section 8 as amended, and the “capitation taxes collected within the county,” ‘ ‘ shall be disbursed by the county board of public instruction solely for the maintenance and support of public free schools. ’ ’
Section 10 authorizes the legislature to provide for the division of counties into convenient school districts and for the levy of a district school tax for the exclusive use of public free schools within the district, upon a majority votQ of the tax paying electors of the district; and section li specifies the particular school purposes for which the school district tax fund shall be used in the district.
Added section 17 authorizes the legislature to provide that special tax school districts may “issue bonds for the exclusive use of public free schools within any such special tax school district whenever a majority of the qualified electors thereof who are freeholders, shall vote in favor of the issuance of such bonds,” and provides for a tax levy in the district for the payment of the interest and redemption of such bonds.
The organic provisions expressly command that the annual county school tax levy “shall be disbursed * * * solely for the maintenance and support of public free schools ’ ’ within the county, and clearly do not contemplate that a large portion of such annual tax shall be pledged or used to liquidate long term interest bearing warrants to be sold and the proceeds used to aid in the building and equipment of high school buildings in particular special tax school districts in the county, when section 10 authorizes a special district tax to be used under section 11 “for building or repairing school houses,” &c., in the district, and when added section 17 expressly provides that upon a vote *405of the freeholder electors therein special school tax districts may “issue bonds for the exclusive use of public free schools within” such districts. While the county school fund should be properly disbursed for school purposes throughout the county, the Constitution does not contemplate the pledge or use of such funds in the manner provided in the Act here considered.
The provision of the Constitution in definitely fixing the sources of the county school fund and in expressly providing that it shall be used ‘ ‘ solely for the maintenance and support of public free schools,” clearly do not contemplate that such fund shall be used for a bonded indebtedness of the county to aid school districts' of the county to erect high school buildings in such districts. Added Section 17 provides for bonds for school purposes to be issued by special tax school districts; and the various limitations contained in Article 12 clearly imply that the county school fund is not to be issued to pay the principal and interest on a long time indebtedness incurred for school district purposes. See State ex rel. Bours v. L’Engle, 40 Fla. 392, 24 South. Rep. 539. Thirty year interest bearing warrants as contemplated by Chapter 8639, are in effect bonds. Special Tax School Districts, and not the counties, are by the Constitution authorized to issue bonds for proper school purposes. See Brown v. City of Lakeland, 61 Fla. 508, 54 South. Rep. 716; Munroe v. Reeves, 71 Fla. 612, 71 South. Rep. 922; 70 Fla. 561.
Reversed.
Browne, C. J., and Taylor, J., concur.
West and Ellis, J. J., specially concurring.